Name: Commission Implementing Regulation (EU) 2016/635 of 22 April 2016 amending the Annex to Regulation (EC) No 2870/2000 as regards certain reference methods for the analysis of spirit drinks
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  research and intellectual property;  health
 Date Published: nan

 23.4.2016 EN Official Journal of the European Union L 108/1 COMMISSION IMPLEMENTING REGULATION (EU) 2016/635 of 22 April 2016 amending the Annex to Regulation (EC) No 2870/2000 as regards certain reference methods for the analysis of spirit drinks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 (1), and in particular Article 28(2) thereof, Whereas: (1) Commission Regulation (EC) No 2870/2000 (2) lists and describes the reference methods for the analysis of spirit drinks. However, some of the methods listed in the Annex to that Regulation, among which, the methods for the determination of volatile acidity and total sugars in spirit drinks, are not yet described. (2) The methods for the determination of volatile acidity and total sugars in certain spirit drinks have been subjected to two international validation studies that were conducted in accordance with internationally agreed procedures and their method performance parameters have been found to be acceptable. The studies were carried out as part of a research project under the European Commission (EC) framework IV standards measurements and testing (SMT) programme. The description of those methods should therefore be included in the Annex to Regulation (EC) No 2870/2000. (3) Regulation (EC) No 110/2008 lays down requirements for some categories of spirit drinks to be aged in wood and provides that others may undergo such ageing. Analysis of the principal compounds coming from wood can be helpful when considering if a sample is consistent with the definition corresponding to the relevant category of spirit drink. The International Organisation of Vine and Wine (OIV) has recognised a method of analysis for the determination of those compounds in its Resolution OIV/OENO 382A/2009. The recognition of the method was based on data obtained from an international method-performance study on different spirit drinks carried out following internationally-agreed procedures. This method and its description should therefore be added to the Union reference methods for the analysis of spirit drinks set out in the Annex to Regulation (EC) No 2870/2000. (4) Regulation (EC) No 2870/2000 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Spirit Drinks, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2870/2000 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 39, 13.2.2008, p. 16. (2) Commission Regulation (EC) No 2870/2000 of 19 December 2000 laying down Community reference methods for the analysis of spirit drinks (OJ L 333, 29.12.2000, p. 20). ANNEX The Annex to Regulation (EC) No 2870/2000 is amended as follows: (1) The table of contents is amended as follows: (a) in points III.3 and VIII, the term (p.m.) is deleted; (b) the following point is added: X. Determination of wood compounds: furfural, 5-hydroxymethylfurfural, 5-methylfurfural, vanillin, syringaldehyde, coniferaldehyde, sinapaldehyde, gallic acid, ellagic acid, vanillic acid, syringic acid and scopoletin. (2) In Chapter III the following part is added: III.3. DETERMINATION OF VOLATILE ACIDITY OF SPIRIT DRINKS 1. Scope The method has been validated in an interlaboratory study for rum, brandy, marc and fruit spirits, at levels ranging from 30 mg/l to 641 mg/l. 2. Normative references ISO 3696: 1987 Water for analytical use  Specifications and test methods. 3. Definitions 3.1. Volatile acidity is calculated by deducting the fixed acidity from the total acidity. 3.2. Total acidity is the sum of titratable acidities. 3.3. Fixed acidity is the acidity of the residue left after evaporating the spirit to dryness. 4. Principle The total acidity and fixed acidity are determined by titration or by potentiometry. 5. Reagents and materials During the analysis, unless otherwise stated, use only reagents of recognised analytical grade and water of at least grade 3 as defined in ISO 3696:1987. 5.1. 0,01 M sodium hydroxide solution (NaOH) 5.2. Mixed indicator solution: Weigh 0,1 g of indigo carmine and 0,1 g of phenol red. Dissolve in 40 ml water and make up to 100 ml with ethanol. 6. Apparatus and equipment Indirect laboratory apparatus, grade A glassware and the following: 6.1. Water pump 6.2. Rotary evaporator or ultrasonic bath 6.3. Equipment for potentiometric titration (optional). 7. Sampling and samples Samples are stored at room temperature prior to analysis. 8. Procedure 8.1. Total acidity 8.1.1. Preparation of sample The spirit is irradiated with ultrasonic (ultrasonication) or stirred two minutes under a vacuum to rid it of carbon dioxide if required. 8.1.2. Titration Pipette 25 ml of the spirit into a 500 ml Erlenmeyer flask. Add about 200 ml of cooled boiled distilled water (prepared fresh daily) and 2-6 drops of the mixed indicator solution (5.2). Titrate with the 0,01 M sodium hydroxide solution (5.1) until the yellow-green colour changes to violet in the case of colourless spirits, the yellow-brown colour to red-brown in the case of brown-coloured spirits respectively. The titration may also be carried out by potentiometry, to pH 7,5. Let n1 ml be the volume of the 0,01 M sodium hydroxide solution added. 8.1.3. Calculation The total acidity (TA) expressed in milliequivalents per l of spirit is equal to 0,4 Ã  n1. The total acidity (TA ²) expressed in mg of acetic acid per l of spirit is equal to 24 Ã  n1. 8.2. Fixed acidity 8.2.1. Preparation of sample Evaporate 25 ml of the spirit to dryness: Pipette 25 ml of the spirit into a flat-bottomed cylindrical evaporating dish 55 mm in diameter. During the first hour of evaporation the evaporating dish is placed on the lid of a boiling water bath so that the liquid will not boil, as this could lead to losses through splattering. Complete the drying by placing the evaporating dish in a drying oven at 105 °C for two hours. Allow the evaporating dish to cool in a desiccator. 8.2.2. Titration Dissolve the residue left after evaporating with cooled boiled distilled water (prepared fresh daily) and make up to a volume to circa 100 ml and add 2-6 drops of the mixed indicator solution (5.2). Titrate with the 0,01 M sodium hydroxide solution (5.1). The titration may also be carried out by potentiometry, to pH 7,5. Let n2 ml be the volume of the 0,01 M sodium hydroxide solution added. 8.2.3. Calculation The fixed acidity (FA) expressed in milliequivalents per l of spirit is equal to 0,4 Ã  n2. The fixed acidity (FA) expressed in mg of acetic acid per l of spirit is equal to 24 Ã  n2. 9. Calculation of volatile acidity 9.1. Expression in milliequivalents per l: Let: TA = total acidity in milliequivalents per l FA = fixed acidity in milliequivalents per l Volatile acidity, VA, in milliequivalents per l is equal to: TA  FA. 9.2. Expression in mg of acetic acid per l: Let: TA ² = total acidity in mg of acetic acid per l FA ² = fixed acidity in mg of acetic acid per l Volatile acidity, VA, in mg of acetic acid per l is equal to: TA ²  FA ². 9.3. Expression in g of acetic acid per hl of pure 100 % vol. alcohol is equal to: where A is the alcoholic strength by volume of the spirit drink. 10. Method performance characteristics (Precision) 10.1. Statistical results of the interlaboratory test The following data were obtained from an international method performance study carried out to internationally agreed procedures (1) (2). Year of interlaboratory test 2000 Number of laboratories 18 Number of samples 6 Samples A B C D E F Number of laboratories retained after eliminating outliers 16 18 18 14 18 18 Number of outliers (laboratories) 2 4 Number of accepted results 32 36 36 28 36 36 Mean value (mg/L) 272* 241* 30 591* 641* 46 107 492 Repeatability standard deviation, sr (mg/l) 8,0 3,6 15,0 3,7 6,7 8,5 Repeatability relative standard deviation, RSDr (%) 3,1 11,8 2,4 8,0 6,2 1,7 Repeatability limit, r (mg/l) 23 10 42 10 19 24 Reproducibility standard deviation, sR (mg/l) 8,5 8,4 25,0 4,55 13,4 24,4 Reproducibility relative standard deviation, RSDR (%) 3,3 27,8 4,1 9,9 12,5 5,0 Reproducibility limit, R (mg/l) 24 23 70 13 38 68 Sample types: A Plum spirit; split level * B Rum I; blind duplicates C Rum II; split level * D Slivovitz; blind duplicates E Brandy; blind duplicates F Marc spirit; blind duplicates. (1) Protocol for the design, conduct and interpretation of method-performance studies , Horwitz, W. (1995) Pure and Applied Chemistry, 67, 332-343. (2) Horwitz, W. (1982) Analytical Chemistry, 54, 67A-76A. (3) The following Chapter VIII is inserted: VIII. TOTAL SUGARS 1. Scope The HPLC RI method is applicable for the determination of total sugars (expressed as invert sugar) in spirit drinks, with the exclusion of liqueurs containing egg and milk products. The method has been validated in an interlaboratory study for pastis, distilled anis, cherry liqueur, crÃ ¨me de (followed by the name of a fruit or the raw material used) and crÃ ¨me de cassis, at levels ranging from 10,86 g/l to 509,7 g/l. However, linearity of the instrument response was proven for the concentration range 2,5 g/l to 20,0 g/l. This method is not intended for determining low levels of sugars. 2. Normative references ISO 3696:1987 Waters for analytical use  Specifications and test methods. 3. Principle High-performance liquid chromatography assays of sugar solutions, in order to determine their glucose, fructose, sucrose, maltose and lactose concentrations. This method uses an alkylamine stationary phase and differential refractometry detection and is given as an example. The use of anion exchange resins as stationary phase would also be possible. 4. Reagents and materials 4.1. Glucose (CAS 50-99-7), at least 99 % pure. 4.2. Fructose (CAS 57-48-7), at least 99 % pure. 4.3. Sucrose (CAS 57-50-1), at least 99 % pure. 4.4. Lactose (CAS 5965-66-2), at least 99 % pure. 4.5. Maltose monohydrate (CAS 6363-53-7), at least 99 % pure. 4.6. Pure acetonitrile (CAS 75-05-8) for HPLC analysis. 4.7. Distilled or demineralised water, preferably microfiltered. 4.8. Solvents (example) The elution solvent is composed of: 75 parts by volume of acetonitrile (4.6), 25 parts by volume of distilled water (4.7). Pass helium through at a slow rate for 5-10 minutes prior to use to degas. If the water being used has not been microfiltered, the solvent should be filtered with a filter for organic solvents with a pore size less than or equal to 0,45 Ã ¼m. 4.9. Ethanol absolute (CAS 64-17-5). 4.10. Ethanol solution (5 %, v/v). 4.11. Preparation of stock standard solution (20 g/l) Weigh 2 g each of the sugars to be analysed (4.1 to 4.5), transfer them without loss to a 100 ml volumetric flask. (NB 2,11 g of maltose monohydrate is equivalent to 2 g of maltose). Adjust to 100 ml with a 5 % vol. alcohol solution (4.10), shake and store at around + 4 °C. Prepare a new stock solution once a week. 4.12. Preparation of working standard solutions (2,5, 5,0, 7,5, 10,0 and 20,0 g/L) Dilute the stock solution, 20 g/l (4.11) appropriately with a 5 % vol. alcohol solution (4.10) to give five working standards of 2,5, 5,0, 7,5, 10,0 and 20,0 g/l. Filter with a filter of a pore size less than or equal to 0,45 Ã ¼m (5.3). 5. Apparatus and Equipment 5.1. HPLC system capable of achieving baseline resolution of all of the sugars. 5.1.1. High-performance liquid chromatograph with a six-way injection valve fitted with a 10 Ã ¼l loop or any other device, whether automatic or manual, for the reliable injection of microvolumes. 5.1.2. Pumping system enabling one to achieve and maintain a constant or programmed rate of flow with great precision. 5.1.3. Differential refractometer. 5.1.4. Computational integrator or recorder, the performance of which is compatible with the rest of the set-up. 5.1.5. Pre-column: It is recommended that a suitable pre-column is attached to the analytical column. 5.1.6. Column (example): Material: stainless steel or glass. Internal diameter: 2-5 mm. Length: 100-250 mm (depending on the packing particle size), for example, 250 mm if the particles are 5 Ã ¼m in diameter. Stationary phase: alkylamine functional groups bonded to silica, maximum particle size 5 Ã ¼m. 5.1.7. Chromatography conditions (example): Elution solvent (4.8), flow rate: 1 ml/minute. Detection: Differential refractometry. To make certain that the detector is perfectly stable, it should be switched on a few hours before use. The reference cell must be filled with the elution solvent. 5.2. Analytical balance accurate to 0,1 mg. 5.3. Filtration set-up for small volumes using a 0,45 Ã ¼m micromembrane. 6. Sample storage On receipt, samples are to be stored at room temperature prior to analysis. 7. Procedure 7.1. PART A: Sample preparation 7.1.1. Shake the sample. 7.1.2. Filter the sample through a filter with a pore size less than or equal to 0,45 Ã ¼m (5.3). 7.2. PART B: HPLC 7.2.1. Determination Inject 10 Ã ¼l of the standard solutions (4.12) and samples (7.1.2). Perform the analysis under suitable chromatography conditions, for example those described above. 7.2.2. Should any peak of a sample have a greater area (or height) than the corresponding peak in the most concentrated standard, then the sample should be diluted with distilled water and reanalysed. 8. Calculation Compare the two chromatograms obtained for the standard solution and spirit. Identify the peaks by their retention times. Measure their areas (or heights) to calculate the concentrations by the external standard method. Take into account any dilutions made to the sample. The final result is the sum of sucrose, maltose, lactose, glucose and fructose, expressed as invert sugar in g/l. Invert sugar is calculated as the sum of all monosaccharides and reducing disaccharides present, plus the stoichiometric amount of glucose and fructose calculated from the sucrose present. Invert sugar (g/l) = glucose (g/l) + fructose (g/l) + maltose (g/l) + lactose (g/l) + (sucrose (g/l) Ã  1,05). 1,05 = (molecular weight of fructose + molecular weight of glucose)/molecular weight of sucrose. 9. Method performance characteristics (precision) 9.1. Statistical results of the interlaboratory test The following data were obtained from an international method performance study carried out to internationally agreed procedures (1) (2). Year of interlaboratory test 2000 Number of laboratories 24 Number of samples 8 (1) Protocol for the design, conduct and interpretation of method-performance studies , Horwitz, W. (1995) Pure and Applied Chemistry, 67, 332-343. (2) Horwitz, W. (1982) Analytical Chemistry, 54, 67A-76A. Table 1 Fructose, glucose, maltose Analyte Fructose Glucose Maltose Samples (Ã  2) CrÃ ¨me de Cassis Standard (50 g/l) Aniseed-flavoured spirit drink CrÃ ¨me de Cassis Standard (50 g/l) Aniseed-flavoured spirit drink Standard (10 g/l) Mean value (g/l) 92,78 50,61 15,62 93,16 50,06 15,81 9,32 No of labs without outliers 21 22 21 23 19 21 22 Repeatability standard deviation, sr, (g/l) 2,34 2,12 0,43 3,47 1,01 0,48 0,54 Repeatability relative standard deviation, RSDr (%) 2,53 4,2 2,76 3,72 2,03 3,02 5,77 Repeatability limit, r (g/l) (r = 2,8 Ã  sr) 6,56 5,95 1,21 9,71 2,84 1,34 1,51 Reproducibility standard deviation, sR (g/l) 7,72 3,13 0,84 9,99 2,7 0,88 1,4 Reproducibility relative standard deviation, RSDR (%) 8,32 6,18 5,37 10,72 5,4 5,54 15,06 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 21,62 8,76 2,35 27,97 7,57 2,45 3,93 Table 2 Sucrose Analyte Sucrose Samples Pastis Ouzo Cherry liqueur CrÃ ¨me de Menthe CrÃ ¨me de Cassis Standard (100 g/l) Mean value (g/l) 10,83 29,2 19,7 (*) 103,33 349,96 319,84 99,83 No of labs without outliers 19 19 20 18 18 18 Repeatability standard deviation, sr (g/l) 0,09 0,75 2,17 5,99 4,31 1,25 Repeatability relative standard deviation, RSDr (%) 0,81 3,07 2,1 1,71 1,35 1,25 Repeatability limit, r (g/l) (r = 2,8 Ã  sr) 0,25 2,1 6,07 16,76 12,06 3,49 Reproducibility standard deviation, sR (g/l) 0,79 0,92 4,18 9,94 16,11 4,63 Reproducibility relative standard deviation, RSDR (%) 7,31 3,76 4,05 2,84 5,04 4,64 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 2,22 2,57 11,7 27,84 45,12 12,97 Table 3 Total Sugars (Note: this data was calculated for total sugars, not invert sugar as defined in Section 8 above.) Samples Pastis Ouzo Aniseed-flavoured spirit drink Cherry liqueur CrÃ ¨me de Menthe CrÃ ¨me de Cassis Standard (220 g/l) Mean value (g/l) 10,86 29,2 19,7 (**) 31,59 103,33 349,73 509,69 218,78 No of Labs without outliers 20 19 20 20 18 18 19 Repeatability standard deviation, sr (g/l) 0,13 0,75 0,77 2,17 5,89 5,59 2,71 Repeatability relative standard deviation, RSDr (%) 1,16 3,07 2,45 2,1 1,69 1,1 1,24 Repeatability limit, r (g/l) (r = 2,8 Ã  sr) 0,35 2,1 2,17 6,07 16,5 15,65 7,59 Reproducibility standard deviation sR (g/l) 0,79 0,92 1,51 4,18 9,98 14,81 8,53 Reproducibility relative standard deviation, RSDR (%) 7,25 3,76 4,79 4,04 2,85 2,91 3,9 Reproducibility limit R (g/l) (R = 2,8 Ã  sR) 2,21 2,57 4,24 11,7 27,94 41,48 23,89 (4) The following Chapter X is added: X. DETERMINATION OF THE FOLLOWING WOOD COMPOUNDS IN SPIRIT DRINKS BY HIGH PERFORMANCE LIQUID CHROMATOGRAPHY (HPLC): FURFURAL, 5-HYDROXYMETHYLFURFURAL, 5-METHYLFURFURAL, VANILLIN, SYRINGALDEHYDE, CONIFERALDEHYDE, SINAPALDEHYDE, GALLIC ACID, ELLAGIC ACID, VANILLIC ACID, SYRINGIC ACID AND SCOPOLETIN 1. Scope The method pertains to the determination of furfural, 5-hydroxymethylfurfural, 5-methylfurfural, vanillin, syringaldehyde, coniferaldehyde, sinapaldehyde, gallic acid, ellagic acid, vanillic acid, syringic acid and scopoletin, by high-performance liquid chromatography. 2. Normative reference Analytical method recognised by the General Assembly of the International Organisation of Vine and Wine (OIV) and published by OIV under the reference OIV-MA-BS-16: R2009. 3. Principle Determination by high-performance liquid chromatography (HPLC), with detection by ultraviolet spectrophotometry at several wavelengths and by spectrofluorimetry. 4. Reagents The reagents must be of analytical quality. The water used must be distilled water or water of at least equivalent purity. It is preferable to use microfiltered water with a resistivity of 18,2 M Ã ©.cm. 4.1. 96 % vol. alcohol. 4.2. HPLC-quality methanol (Solvent B). 4.3. Acetic acid diluted to 0,5 % vol. (Solvent A). 4.4. Mobile phases: (given as an example only). Solvent A (0,5 % acetic acid) and solvent B (pure methanol). Filter through a membrane (porosity 0,45 Ã ¼m). Degas in an ultrasonic bath, if necessary. 4.5. Reference standards of 99 % minimum purity: furfural, 5-hydroxymethyl furfural, 5-methylfurfural, vanillin, syringaldehyde, coniferaldehyde, sinapaldehyde, gallic acid, ellagic acid, vanillic acid, syringic acid and scopoletin. 4.6. Reference solution: the standard substances are dissolved in a 50 % vol. aqueous-alcoholic solution. The final concentrations in the reference solution should be of the order of: furfural: 5 mg/l; 5-hydroxymethyl furfural: 10 mg/l; 5-methylfurfural 2 mg/l; vanillin: 5 mg/l; syringaldehyde: 10 mg/l; coniferaldehyde: 5 mg/l; sinapaldehyde: 5 mg/l; gallic acid: 10 mg/l; ellagic acid: 10 mg/l; vanillic acid: 5 mg/l; syringic acid: 5 mg/l; scopoletin: 0,5 mg/l. 5. Apparatus Standard laboratory apparatus 5.1. A high-performance liquid chromatograph capable of functioning in binary gradient mode and equipped with: 5.1.1. A spectrophotometric detector capable of measuring at wavelengths from 260 to 340 nm. It is however preferable to work with a multiple wavelength detector with a diode array or similar, in order to confirm the purity of the peaks. 5.1.2. A spectrofluorimetric detector  excitation wavelength: 354 nm, emission wavelength: 446 nm (for the trace determination of scopoletin; which is also detectable at 313 nm by spectrophotometry). 5.1.3. An injection device capable of introducing 10 or 20 Ã ¼l (for example) of the test sample. 5.1.4. A high-performance liquid chromatography column, RP C18 type, 5 Ã ¼m maximum particle size. 5.2. Syringes for HPLC. 5.3. Device for membrane-filtration of small volumes. 5.4. Integrator-computer or recorder with performance compatible with the entire apparatus, and in particular, it must have several acquisition channels. 6. Procedure 6.1. Preparation of the solution to be injected The reference solution and the spirit drink are filtered, if necessary, through a membrane with a maximum pore diameter of 0,45 Ã ¼m. 6.2. Chromatographic operating conditions: carry out the analysis at ambient temperature by means of the equipment described in (5.1) and using the mobile phases (4.4) with a flow of approximately 0,6 ml per minute following the gradient below (given as an example only) Time: 0 min 50 min 70 min 90 min solvent A (water-acid): 100 % 60 % 100 % 100 % solvent B (methanol): 0 % 40 % 0 % 0 % Note that in certain cases this gradient should be modified to avoid co-elutions. 6.3. Determination 6.3.1. Inject the reference standards separately, then mixed. Adapt the operating conditions so that the resolution factors of the peaks of all the compounds are equal to at least 1. 6.3.2. Inject the sample as prepared in 6.1. 6.3.3. Measure the area of the peaks in the reference solution and the spirit drink and calculate the concentrations. 7. Expression of results Express the concentration of each constituent in mg/l. 8. Performance characteristics of the method (precision) The following data were obtained in 2009 from an international method-performance study on a variety of spirit drinks, carried out following internationally-agreed procedures (1) (2). 8.1. Furfural Analyte Furfural Samples Whisky Brandy Rum Cognac 1 Bourbon Cognac 2 No of laboratories participating 15 15 15 15 15 15 No of results accepted (laboratories) 14 12 13 14 13 13 Mean value (mg/l) 2,9 1,2 1,7 10,6 15,3 13,9 Repeatability standard deviation, sr (mg/l) 0,04 0,05 0,04 0,18 0,23 0,20 Repeatability relative standard deviation, RSDr (%) 1,4 4,5 2,3 1,7 1,5 1,5 Repeatability limit, r (mg/l) (r = 2,8 Ã  sr) 0,1 0,2 0,1 0,5 0,6 0,6 Reproducibility standard deviation, sR (mg/l) 0,24 0,18 0,09 1,4 0,49 0,69 Reproducibility relative standard deviation, RSDR (%) 8 15 5 13 3 5 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 0,7 0,5 0,3 3,8 1,4 1,9 8.2. 5-Hydroxymethylfurfural Analyte 5-Hydroxymethylfurfural Samples Whisky Brandy Rum Cognac 1 Bourbon Cognac 2 No of laboratories participating 16 16 16 16 16 16 No of results accepted (laboratories) 14 14 14 14 14 14 Mean value (mg/l) 5,0 11,1 9,4 33,7 5,8 17,5 Repeatability standard deviation, sr (mg/l) 0,09 0,09 0,09 0,42 0,07 0,13 Repeatability relative standard deviation, RSDr (%) 1,7 0,8 1,0 1,3 1,2 0,8 Repeatability limit, r (mg/l) (r = 2,8 Ã  sr) 0,2 0,3 0,3 1,2 0,2 0,4 Reproducibility standard deviation, sR (mg/l) 0,39 1,01 0,50 4,5 0,4 1,6 Reproducibility relative standard deviation, RSDR (%) 8 9 5 13 7 9 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 1,1 2,8 1,4 12,5 1,1 4,6 8.3. 5-Methylfurfural Analyte 5-Methylfurfural Samples Whisky Brandy Rum Cognac 1 Bourbon Cognac 2 No of laboratories participating 11 11 11 11 11 11 No of results accepted (laboratories) 11 11 8 11 10 11 Mean value (mg/l) 0,1 0,2 0,1 0,5 1,7 0,8 Repeatability standard deviation, sr (mg/l) 0,01 0,01 0,02 0,02 0,03 0,07 Repeatability relative standard deviation, RSDr (%) 10,7 6,1 13,6 4,7 2,0 10,0 Repeatability limit, r (mg/l) (r = 2,8 Ã  sr) 0,0 0,0 0,1 0,1 0,1 0,2 Reproducibility standard deviation, sR (mg/l) 0,03 0,04 0,03 0,18 0,20 0,26 Reproducibility relative standard deviation, RSDR (%) 35 18 22 39 12 35 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 0,1 0,1 0,1 0,5 0,6 0,7 8.4. Vanillin Analyte Vanillin Samples Whisky Brandy Rum Cognac 1 Bourbon Cognac 2 No of laboratories participating 16 15 16 16 16 16 No of results accepted (laboratories) 16 15 16 16 16 16 Mean value (mg/l) 0,5 0,2 1,2 1,2 3,2 3,9 Repeatability standard deviation, sr (mg/l) 0,03 0,02 0,06 0,11 0,11 0,09 Repeatability relative standard deviation, RSDr (%) 6,8 9,6 4,6 8,9 3,5 2,3 Repeatability limit, r (mg/l) (r = 2,8 Ã  sr) 0,1 0,1 0,2 0,3 0,3 0,3 Reproducibility standard deviation, sR (mg/l) 0,09 0,06 0,18 0,27 0,41 0,62 Reproducibility relative standard deviation, RSDR (%) 19 25 15 22 13 16 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 0,3 0,2 0,5 0,8 1,2 1,7 8.5. Syringaldehyde Analyte Syringaldehyde Samples Whisky Brandy Rum Cognac 1 Bourbon Cognac 2 No of laboratories participating 16 15 16 16 16 16 No of results accepted (laboratories) 13 13 13 12 14 13 Mean value (mg/l) 1,0 0,2 4,8 3,2 10,5 9,7 Repeatability standard deviation, sr (mg/l) 0,03 0,02 0,04 0,08 0,10 0,09 Repeatability relative standard deviation, RSDr (%) 2,6 8,1 0,8 2,6 0,9 0,9 Repeatability limit, r (mg/l) (r = 2,8 Ã  sr) 0,1 0,1 0,1 0,2 0,3 0,3 Reproducibility standard deviation, sR (mg/l) 0,08 0,07 0,23 0,19 0,39 0,43 Reproducibility relative standard deviation, RSDR (%) 8 33 5 6 4 4 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 0,2 0,2 0,7 0,5 1,1 1,2 8.6. Coniferaldehyde Analyte Coniferaldehyde Samples Whisky Brandy Rum Cognac 1 Bourbon Cognac 2 No of laboratories participating 13 12 13 12 13 13 No of results accepted (laboratories) 12 12 13 12 13 13 Mean value (mg/l) 0,2 0,2 0,6 0,8 4,6 1,3 Repeatability standard deviation, sr (mg/l) 0,02 0,02 0,03 0,03 0,09 0,06 Repeatability relative standard deviation, RSDr (%) 9,2 9,8 4,6 4,3 1,9 4,5 Repeatability limit, r (mg/l) (r = 2,8 Ã  sr) 0,04 0,04 0,07 0,09 0,24 0,16 Reproducibility standard deviation, sR (mg/l) 0,04 0,04 0,11 0,18 0,38 0,25 Reproducibility relative standard deviation, RSDR (%) 23 27 21 23 8 19 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 0,1 0,1 0,3 0,5 1,1 0,7 8.7. Sinapaldehyde Analyte Sinapaldehyde Samples Whisky Brandy Rum Cognac 1 Bourbon Cognac 2 No of laboratories participating 14 14 14 14 15 14 No of results accepted (laboratories) 14 13 12 13 13 12 Mean value (mg/l) 0,3 0,2 0,2 1,6 8,3 0,3 Repeatability standard deviation, sr (mg/l) 0,02 0,01 0,02 0,06 0,14 0,03 Repeatability relative standard deviation, RSDr (%) 7,5 4,6 11,2 3,7 1,6 11,4 Repeatability limit, r (mg/l) (r = 2,8 Ã  sr) 0,06 0,03 0,06 0,17 0,38 0,08 Reproducibility standard deviation, sR (mg/l) 0,09 0,05 0,08 0,20 0,81 0,18 Reproducibility relative standard deviation, RSDR (%) 31 27 46 13 10 73 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 0,2 0,2 0,2 0,6 2,3 0,5 8.8. Gallic acid Analyte Gallic acid Sample Whisky Brandy Rum Cognac 1 Bourbon Cognac 2 No of laboratories participating 16 15 16 16 16 16 No of results accepted (laboratories) 15 14 16 16 16 16 Mean value (mg/l) 1,2 0,4 2,0 6,1 7,3 21,8 Repeatability standard deviation, sr (mg/l) 0,07 0,04 0,06 0,18 0,18 0,60 Repeatability relative standard deviation, RSDr (%) 6,1 8,1 2,9 3,0 2,4 2,8 Repeatability limit, r (mg/l) (r = 2,8 Ã  sr) 0,2 0,1 0,2 0,5 0,5 1,7 Reproducibility standard deviation, sR (mg/l) 0,43 0,20 0,62 3,3 2,2 7,7 Reproducibility relative standard deviation, RSDR (%) 36 47 31 53 30 35 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 1,2 0,6 1,7 9,1 6,2 21,7 8.9. Ellagic acid Analyte Ellagic acid Samples Whisky Brandy Rum Cognac 1 Bourbon Cognac 2 No of laboratories participating 7 7 7 7 7 7 No of results accepted (laboratories) 7 7 7 7 7 6 Mean value (mg/l) 3,2 1,0 9,5 13 13 36 Repeatability standard deviation, sr (mg/l) 0,20 0,16 0,30 0,41 0,95 0,34 Repeatability relative standard deviation, RSDr (%) 6,3 16 3,2 3,2 7,4 1,0 Repeatability limit, r (mg/l) (r = 2,8 Ã  sr) 0,6 0,4 0,9 1,1 2,7 1,0 Reproducibility standard deviation, sR (mg/l) 1,41 0,42 4,0 5,0 4,9 14 Reproducibility relative standard deviation, RSDR (%) 44 43 42 39 39 40 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 4,0 1,2 11 14 14 40 8.10. Vanillic acid Analyte Vanillic acid Samples Whisky Brandy Rum Cognac 1 Bourbon Cognac 2 No of laboratories participating 15 15 15 15 15 15 No of results accepted (laboratories) 12 11 14 14 15 14 Mean value (mg/l) 0,2 0,2 1,5 0,8 2,4 2,7 Repeatability standard deviation, sr (mg/l) 0,03 0,04 0,03 0,10 0,13 0,21 Repeatability relative standard deviation, RSDr (%) 14,2 16,5 2,3 12,6 5,3 7,7 Repeatability limit, r (mg/l) (r = 2,8 Ã  sr) 0,1 0,1 0,1 0,3 0,4 0,6 Reproducibility standard deviation, sR (mg/l) 0,06 0,05 0,51 0,2 1,22 0,70 Reproducibility relative standard deviation, RSDR (%) 28 20 35 31 51 26 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 0,2 0,1 1,4 0,7 3,4 2,0 8.11. Syringic acid Analyte Syringic acid Samples Whisky Brandy Rum Cognac 1 Bourbon Cognac 2 No of laboratories participating 16 15 16 16 16 16 No of results accepted (laboratories) 16 15 15 15 16 15 Mean value (mg/l) 0,4 0,2 2,5 1,4 3,4 4,8 Repeatability standard deviation, sr (mg/l) 0,03 0,02 0,06 0,13 0,08 0,11 Repeatability relative standard deviation, RSDr (%) 6,7 12,6 2,3 9,0 2,3 2,3 Repeatability limit, r (mg/l) (r = 2,8 Ã  sr) 0,1 0,1 0,2 0,4 0,2 0,3 Reproducibility standard deviation, sR (mg/l) 0,08 0,05 0,29 0,26 0,43 0,67 Reproducibility relative standard deviation, RSDR (%) 19 29 11 18 13 14 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 0,2 0,1 0,8 0,7 1,2 1,9 8.12. Scopoletin Analyte Scopoletin Samples Whisky Brandy Rum Cognac 1 Bourbon Cognac 2 No of laboratories participating 10 10 10 10 10 10 No of results accepted (laboratories) 9 8 9 8 8 8 Mean value (mg/l) 0,09 0,04 0,11 0,04 0,65 0,15 Repeatability standard deviation, sr (mg/l) 0,0024 0,0008 0,0018 0,0014 0,0054 0,0040 Repeatability relative standard deviation, RSDr (%) 2,6 2,2 1,6 3,3 0,8 2,7 Repeatability limit, r (mg/l) (r = 2,8 Ã  sr) 0,007 0,002 0,005 0,004 0,015 0,011 Reproducibility standard deviation, sR (mg/l) 0,01 0,01 0,03 0,01 0,09 0,02 Reproducibility relative standard deviation, RSDR (%) 15 16 23 17 15 15 Reproducibility limit, R (g/l) (R = 2,8 Ã  sR) 0,04 0,02 0,07 0,02 0,26 0,06 (1) Protocol for the design, conduct and interpretation of method-performance studies , Horwitz, W. (1995) Pure and Applied Chemistry, 67, 332-343. (2) Horwitz, W. (1982) Analytical Chemistry, 54, 67A-76A. (*) split level. (**) split level.